       Case 6:20-cv-00355-ADA-JCM Document 7 Filed 08/19/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 LARRY G. PHILPOT,                                 §
                                                   §
        Plaintiff                                  §
                                                   §
 V.                                                §    Civil Action No. 6:20-cv-00355-ADA
                                                   §
 SCRIPPS MEDIA, INC.,                              §
                                                   §
        Defendant.                                 §



                    STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), Plaintiff Larry G. Philpot and Defendant

Scripps Media, Inc., hereby stipulate to the voluntary dismissal of this lawsuit with prejudice. All

costs and attorney’s fees will be paid by the party incurring the same.




STIPULATION OF DISMISSAL WITH PREJUDICE                                                      Page 1
       Case 6:20-cv-00355-ADA-JCM Document 7 Filed 08/19/20 Page 2 of 3




                                            Respectfully submitted,

                                            HUTCHERSON LAW PLLC

                                            /s/ Kenton Hutcherson
                                            Kenton J. Hutcherson, Esq.
                                            Texas Bar No. 24050798
                                            Hutcherson Law PLLC
                                            3400 Oak Grove Avenue, Suite 350
                                            Dallas, Texas 75204
                                            Tel: (214) 443-4200
                                            Email: kjh@hutchersonlaw.com

                                            ATTORNEY FOR PLAINTIFF


                                            HAYNES AND BOONE, LLP

                                            /s/ Wesley Lewis
                                            Wesley Lewis, Esq.
                                            Texas Bar No. 24106204
                                            Haynes and Boone, LLP
                                            600 Congress Avenue, Suite 1300
                                            Austin, TX 78701
                                            Telephone: (512) 867-8400
                                            Email: wesley.lewis@haynesboone.com

                                            ATTORNEY FOR DEFENDANT




STIPULATION OF DISMISSAL WITH PREJUDICE                                    Page 2
       Case 6:20-cv-00355-ADA-JCM Document 7 Filed 08/19/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I electronically transmitted the foregoing to the
Clerk’s Office using the CM/ECF System for filing to the following CM/ECF participants:

       Wesley Lewis, Esq.
       Haynes and Boone, LLP
       600 Congress Avenue
       Austin, TX 78701
       Telephone: (512) 867-8400
       Email: wesley.lewis@haynesboone.com

       Attorney for Defendant



                                                    /s/ Kenton Hutcherson
                                                    Kenton J. Hutcherson, Esq.




STIPULATION OF DISMISSAL WITH PREJUDICE                                                     Page 3
